Citation Nr: 0006002	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

In a February 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for a right knee disability to the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO) for additional development of the record.  The case has 
now been returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all available and relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  Residuals of a right knee injury cannot be disassociated 
from an in-service incident during which the veteran was run 
over by a forklift.



CONCLUSION OF LAW

Residuals of a right knee injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1132, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in November 1963, the veteran's systems 
were clinically evaluated as normal, with the exception of 
defective vision.  A VA examination report dated in April 
1965 reflects the veteran's systems were clinically evaluated 
as normal, with the exception of enucleated tonsils.  An 
April 1965 clinical record reflects a notation of knee 
problems for years, but does not identify which knee was 
being examined.  An impression of a probable torn meniscus 
was noted.  A November 1965 examination report reflects a 
notation of a trick left knee due to a baseball injury.  The 
knee was noted as normal upon examination.  Upon physical 
examination dated in August 1966, a trick left knee due to an 
old baseball injury was noted.  It was also noted that 
findings at the time of examination were within normal 
limits.  

A clinical record dated in January 1967 reflects the veteran 
was hospitalized after being run over by a forklift and 
complained of pain in the right thigh and knee as well as 
pain in the small of the back.  It was noted that x-ray 
examination revealed an anterior lateral compression fracture 
of lumbar vertebra number three.  Slight contusions of the 
right thigh and back were also noted.  On discharge, the 
veteran was noted as fully ambulating with pain.  A clinical 
record dated in May 1967 reflects complaints of pain in the 
back and legs.  An October 1967 orthopedic consultation 
report notes the veteran was hospitalized for three weeks in 
January 1967 after being run over by a fork lift and 
sustaining a L-3 fracture and contusion injury to the right 
thigh.  It was noted that examination of the back and right 
thigh was unremarkable and the veteran was asymptomatic at 
that time.  Upon separation examination dated in October 
1967, it was noted that there were no abnormalities found in 
either knee.  The report notes a trick left knee due to an 
old baseball injury and a trick right knee due to an old 
sports injury prior to service and being run over by a 
forklift.  

Upon VA examination dated in March 1968, the veteran reported 
that his right knee felt well at his separation from service, 
but suddenly collapsed beneath him one and a half months 
later.  The veteran stated he had experienced trouble with 
his knee since that time.  He reported his knee had collapsed 
three times since his separation from service resulting in 
pain and swelling.  Upon physical examination, the examiner 
noted no swelling, limitation of motion, effusion, or 
crepitation in the right knee.  Pain in the knee at the 
maximum range of deep knee bending was noted.  Localized 
moderately severe tenderness at the anterior horn of the 
medial meniscus at the anterior medial joint line of the knee 
was also noted.  Left knee girth was noted as 36 centimeters 
and right knee girth was 36.5 centimeters.  A relevant 
diagnosis of recurrent dislocation of the right knee medial 
meniscus was noted.  X-ray examination of the right knee was 
noted as negative.  

A February 1979 VA clinical record reflects a notation of 
progressive problems since being run over by a fork lift, 
including numbness in the left thigh, chronic low back pain, 
popping out of place of the Achilles tendon on the right foot 
with stressful weight bearing, and bulging of the muscle in 
the right thigh.  

Upon VA examination dated in June 1980, the veteran reported 
his right knee went out from time to time.  A 1/4 inch atrophy 
in the right calf was noted upon physical examination.  It 
was noted the right knee exhibited full range of motion but 
did have 1+ anterior cruciate ligamentous instability in the 
neutral as well as the lateral and medial rotary positions.  
The knee was noted as otherwise stable.  A relevant diagnosis 
of anterior cruciate ligament instability in the right knee 
was noted.  X-ray examination of the right knee revealed 
moderate but definite narrowing of the medial joint 
compartment with slight sclerosis and irregularity of the 
medial tibial plateau with minimal associated marginal 
hypertrophic spurring.  It was noted that on the periapical 
view a three-millimeter corticated loose body in the frontal 
portion of the medial joint compartment could not be 
absolutely excluded.  It was further noted as likely a 
portion of the posterior hypertrophic spur.

Relevant VA treatment records dated from 1992 to 1994 reflect 
complaints of right knee pain and leg cramping.  An April 
1992 clinical record reflects positive patellar crepitus and 
popping.  A May 1992 clinical record notes the veteran's 
complaints of posterior pain and catching in the right knee 
as intermittent.  A clinical record dated in September 1993 
notes the veteran's symptoms of right knee pain were 
consistent with early degenerative joint disease and 
chondromalacia.  X-ray examination was noted as negative.  An 
assessment of right anterior cruciate ligament laxity was 
noted in December 1993.  Patellofemoral crepitus was noted in 
an August 1994 clinical record as well as an assessment of 
right knee pain most consistent with patellofemoral pain.  

A private medical record dated in December 1993 reflects the 
veteran was fitted for a knee-stabilizing cast.

Upon VA examination dated in January 1995, the veteran 
complained of right knee pain.  It was noted that the veteran 
had been run over by a forklift during service.  Upon 
physical examination, no swelling was noted.  Knee motions 
were painful and a grating sound was audible.  Movement of 
the patella was also noted as painful.  The examiner noted 
the knee seemed stable.  A relevant impression of probable 
degenerative arthritis of the right knee, secondary to 
previous injury, was noted.  A radiology report of the right 
knee noted an impression of no change in appearance of a 
normal right knee. 

A May 1995 statement from D. E. states that he visited the 
veteran at the 17th Field Hospital in Saigon and he was black 
and blue from his neck to his toes.  

A September 1995 statement from the veteran's sister reflects 
the veteran's physical condition prior to entering the 
service was excellent with no noticeable limps, pains, or 
impairments in the right knee.  She stated the veteran came 
home from Vietnam with many apparent problems because of his 
accident.  She also stated she had witnessed his knee giving 
out or locking up after his return from Vietnam. 

At his December 1995 RO hearing, the veteran testified that 
his right leg was totally immobile immediately after being 
struck by a forklift.  (Transcript, page 3).  The veteran 
reported walking with crutches and a cane for an unknown 
period of time.  (Transcript, pages 3-4).  He stated the knee 
was always unstable and continued to give way.  The veteran 
testified that he did not have problems with his right knee 
prior to service, but he did see a doctor a couple of times.  
He stated it wasn't a big deal.  (Transcript, page 6).  The 
veteran reported that shortly after discharge from service, 
he tried to play a game of basketball and his knee swelled.  
(Transcript, pages 6-7).  

VA clinical records dated in 1995 and 1996 reflect continued 
treatment for right knee pain.  A relevant assessment of 
degenerative joint disease was noted.  A February 1995 
radiology report reflects an impression of subtle 
irregularity in the lateral condyle of the right femur, 
suspicious for osteochondritis dissecans, although in an 
atypical location, and small osteophytes in the medial 
condyle of the right tibia with no associated joint space 
narrowing.  

At his April 1996 RO hearing, the veteran stated that he did 
not injure his knee after his discharge from service, but it 
did swell after he played basketball one time.  (Transcript, 
page 4).  The veteran also reiterated his contentions that 
his right knee disorder was the result of a forklift accident 
in service.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such arthritis, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following careful consideration of the record, the Board 
concludes that the evidence regarding the veteran's claim of 
entitlement to service connection for a right knee disability 
is in a state of relative equipoise.

Initially, the Board notes that upon enlistment examination 
dated in November 1963, the veteran's systems were clinically 
evaluated as normal.  Although the records mention a trick 
left knee as a result of a baseball injury prior to service, 
they are silent for any evidence of problems with the right 
knee until January 1967, when the veteran was run over by a 
forklift.  Thus, the veteran must be considered to have been 
in sound condition at the time of his entrance into service.  
The record is devoid of clear and unmistakable evidence 
demonstrating that a right knee disability existed prior to 
his entrance into service.  

The veteran's claim is supported by service medical records 
establishing that the veteran was run over by a forklift and 
complained of pain in the right knee.  The claim is also 
supported by a VA examination in March 1968, in which the 
veteran reported that his right knee had collapsed three 
times since his separation from service.  A relevant 
diagnosis of recurrent dislocation of the right knee medial 
meniscus was noted.  Anterior cruciate ligamentous 
instability was also noted in the right knee upon VA 
examination dated in June 1980.  Finally, the veteran's claim 
is supported by a VA examination dated in January 1995, in 
which the veteran reported injuring his right knee in service 
when he was run over by a forklift.  A relevant impression of 
probable degenerative arthritis of the right knee, secondary 
to previous injury, was noted.  

The Board recognizes that the medical evidence of record is 
somewhat sporadic and some service medical records are 
apparently unavailable.  The Board is also cognizant of the 
notation of a trick right knee due to a sports injury prior 
to service upon separation examination in October 1967.  
However, as previously noted, clear and unmistakable evidence 
of a right knee disability existing prior to service has not 
been presented to rebut the presumption of soundness.  
Additionally, a VA examination did reveal recurrent 
dislocation of the right knee in March 1968 and a VA examiner 
did report an impression of probable degenerative arthritis 
secondary to previous injury.

Accordingly, it appears that there is an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim.  With all reasonable doubt resolved in favor 
of the veteran, service connection for a right knee 
disability is warranted.



ORDER

Service connection for residuals of a right knee injury is 
granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

